DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1, 11, and 12 recited that “the first shape indication  section disenables a user operation to be guided to a shape different from the first shape.”  The Examiner did not find the term “disenable” or “enable” in the disclosure.  Applicant is requested to provide support in the original disclosure for this recited claim feature.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the function" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo Educational Robot (video available online: https://www.youtube.com/watch?v=bM9y4JB22NY ), wherein the video was published on January 29, 2017 (see screen shot of video of following page).
With regard to claim 1, Kubo discloses a programming device comprising: a first shape indication section which, in response to indication of two or more portions by a user operation among a plurality of tangible portions (e.g., see tiles with direction arrows, video at 0:49+) arranged in a planar direction (e.g., tiles are on horizontal planar surface), indicates a first shape within the plane (e.g., see arrows for travel direction); a command generation section which generates a command for moving a control target section along the first shape indicated by the first shape indication section (e.g., see video, Kubo stores a list of instructions to form a command list at 1:01+); and an operation support section which specifies the first shape in advance, wherein, when the first shape has been specified in advance by the operation support section, the first shape indication section disenables a user operation to be guided to a shape different from the first shape among user operations to be performed on the plurality of tangible portions (as best understood, the system will follow the directions once programmed and will be “disenabled” from other movements); 

    PNG
    media_image1.png
    945
    1058
    media_image1.png
    Greyscale

[claim 2] further comprising: a function setting section which sets a function that is executed by the control target section in association with any portion of the plurality of tangible portions, wherein, when the control target section has moved to a position corresponding to the any portion in response to the command, the command generation section generates a command for causing the control target section to execute the function set by the function setting section (e.g., see video at 0:45+ for function setting); 
[claim 3] wherein the any portion of the plurality of tangible portions further comprises a reception section which receives setting of the function, and wherein, when the control target section has moved to a position corresponding to the any portion in response to the command, the command generation section generates a command for causing the control target section to execute the function received by the reception section (e.g., see video at 0:45+ for function setting); 
[claim 4] wherein the command generation includes: a first command generation mode which generates the command including a command for moving the control target section along a route corresponding to the first shape, from a start point to an end point of the route, in response to the command, and a second command generation which generates the command including a command for, every time a next portion is indicated in the first shape indication section, moving the control target section along the first shape in response to the command corresponding to indication of the next portion (e.g., see video at 0:45+ for moving commands); 
[claim 5] wherein the operation support section is arranged so as to be overlapped on the plurality of tangible portions (e.g., as best understood, the tiles overlap slightly with puzzle piece-type connections); 
[claim 6] wherein the operation support section is formed in a sheet shape (e.g., see video, wherein the tiles are planar); 
[claim 8] wherein, in the operation support section, the first shape is drawn in advance as an image (e.g., see arrows in the video); 
[claim 9] wherein, in the operation support section, the image is drawn in advance as a virtual route (e.g., the arrows define the route); and
[claim 10] wherein the operation support section is provided with a plurality of partitions and, in the planar direction, respective areas of the plurality of partitions are approximately equal to areas of the tangible portions (e.g., as best understood, the tiles include puzzle piece connectors that equate to “partitions).
With regard to claims 11 and 12, Kubo also anticipates the recited features as set forth above in detail for claim 1.  

Conclusion
Claim 7 would be allowable if rewritten in independent form and after overcoming 112 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715